DETAILED ACTION
The present application, filed 05/07/2021, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-19 of U.S. Patent No. 11,005,364. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a method for controlling an average off time of a main switch.




Instant Application
Conflicting Patent 11,005,364
1. A method comprising: controlling, for a duration of a first modulation period, a first average off-time of a main switch of a power converter such that the first average off-time of the main switch corresponds to a first intermediate valley number of a plurality of intermediate valley numbers, an average of the plurality of intermediate valley numbers corresponding to a target number of valleys of a resonant waveform at a drain node of the main switch; selecting, upon expiration of the first modulation period, a second intermediate valley number of the plurality of intermediate valley numbers, a difference of the second intermediate valley number and the first intermediate valley number being equal to a fractional valley number offset; and controlling, for a duration of a second modulation period, a second average off-time of the main switch such that the second average off-time of the main switch corresponds to the second intermediate valley number.
1. A method comprising: determining a target number of valleys of a resonant waveform at a drain node of a main switch of a power converter, the target number of valleys corresponding to a desired off-time of the main switch; selecting a first intermediate valley number of a plurality of intermediate valley numbers, an average of the plurality of intermediate valley numbers corresponding to the target number of valleys; controlling, for a duration of a first modulation period, a first average off-time of the main switch such that the first average off-time of the main switch corresponds to the first intermediate valley number; selecting, upon expiration of the first modulation period, a second intermediate valley number of the plurality of intermediate valley numbers, a difference of the second intermediate valley number and the first intermediate valley number being equal to a fractional valley number offset; and controlling, for a duration of a second modulation period, a second average off-time of the main switch such that the second average off-time of the main switch corresponds to the second intermediate valley number.
2. The method of claim 1, wherein: the target number of valleys corresponds to a desired off-time of the main switch.
1…. the target number of valleys corresponding to a desired off-time of the main switch;
3. The method of claim 1, wherein controlling the first average off-time of the main switch comprises: modulating, for the duration of the first modulation period, an off-time of the main switch between a first plurality of off-times, the first plurality of off-times of the main switch having a first average value that corresponds to the first intermediate valley number.
2. The method of claim 1, wherein controlling the first average off-time of the main switch comprises: modulating, for the duration of the first modulation period, an off-time of the main switch between a first plurality of off-times, the first plurality of off-times of the main switch having a first average value that corresponds to the first intermediate valley number.
4. The method of claim 3, wherein controlling the second average off-time of the main switch comprises: controlling, for the duration of the second modulation period, the off-time of the main switch in accordance with the second intermediate valley number, the second intermediate valley number being an integer.
3. The method of claim 2, wherein controlling the second average off-time of the main switch comprises: controlling, for the duration of the second modulation period, the off-time of the main switch in accordance with the second intermediate valley number, the second intermediate valley number being an integer.
5. The method of claim 3, wherein: each off-time of the first plurality of off-times corresponds to a respective integer valley number of a first plurality of integer valley numbers.
4. The method of claim 2, wherein: each off-time of the first plurality of off-times corresponds to a respective integer valley number of a first plurality of integer valley numbers
6. The method of claim 5, wherein: the first plurality of integer valley numbers comprises a first sequence of one or more first integer valley numbers in series immediately followed by a second sequence of one or more second integer valley numbers in series; a length of the first sequence is different than a length of the second sequence; and the one or more first integer valley numbers are not equal to the one or more second integer valley numbers.
5. The method of claim 4, wherein: the first plurality of integer valley numbers comprises a first sequence of one or more first integer valley numbers in series immediately followed by a second sequence of one or more second integer valley numbers in series; a length of the first sequence is different than a length of the second sequence; and the one or more first integer valley numbers are not equal to the one or more second integer valley numbers.
7. The method of claim 3, wherein controlling the second average off-time of the main switch comprises: modulating, for the duration of the second modulation period, an off-time of the main switch between a second plurality of off-times, the second plurality of off-times of the main switch having a second average value that corresponds to the second intermediate valley number.
6. The method of claim 2, wherein controlling the second average off-time of the main switch comprises: modulating, for the duration of the second modulation period, an off-time of the main switch between a second plurality of off-times, the second plurality of off-times of the main switch having a second average value that corresponds to the second intermediate valley number.
8. The method of claim 7, wherein: each off-time of the first plurality of off-times corresponds to a respective integer valley number of a first plurality of integer valley numbers; and each off-time of the second plurality of off-times corresponds to a respective integer valley number of a second plurality of integer valley numbers.
7. The method of claim 6, wherein: each off-time of the first plurality of off-times corresponds to a respective integer valley number of a first plurality of integer valley numbers; and each off-time of the second plurality of off-times corresponds to a respective integer valley number of a second plurality of integer valley numbers.
9. The method of claim 8, further comprising: generating the first plurality of off-times based on the first intermediate valley number; and generating the second plurality of off-times based on the second intermediate valley number.
8. The method of claim 7, further comprising: generating the first plurality of off-times based on the first intermediate valley number; and generating the second plurality of off-times based on the second intermediate valley number.
10. The method of claim 1, further comprising: selecting, upon expiration of the second modulation period, a third intermediate valley number of the plurality of intermediate valley numbers, a difference of the third intermediate valley number and the second intermediate valley number being equal to the fractional valley number offset.
9. The method of claim 1, further comprising: selecting, upon expiration of the second modulation period, a third intermediate valley number of the plurality of intermediate valley numbers, a difference of the third intermediate valley number and the second intermediate valley number being equal to the fractional valley number offset.
11. The method of claim 1, wherein: the fractional valley number offset is a non-integer number.
10. The method of claim 1, wherein: the fractional valley number offset is a non-integer number.
12. The method of claim 11, wherein: the fractional valley number offset is about 0.5.
11. The method of claim 10, wherein: the fractional valley number offset is about 0.5.
13. The method of claim 11, wherein: the fractional valley number offset is about 0.25.
12. The method of claim 10, wherein: the fractional valley number offset is about 0.25.
14. The method of claim 1, further comprising: measuring an off-time of the main switch; determining a difference between a desired off-time of the main switch and the measured off-time of the main switch; and generating the target number of valleys based on the determined difference.
14. The method of claim 1, further comprising: measuring an off-time of the main switch; determining a difference between the desired off-time of the main switch and the measured off-time of the main switch; and generating the target number of valleys based on the determined difference.
15. The method of claim 1, further comprising: measuring an off-time of the main switch; determining a difference between the measured off-time of the main switch and a desired off-time of the main switch; producing an off-time adjustment signal based on the determined difference between the measured off-time of the main switch and the desired off-time of the main switch; and generating the target number of valleys based on the off-time adjustment signal.
15. The method of claim 1, further comprising: measuring an off-time of the main switch; determining a difference between the measured off-time of the main switch and the desired off-time of the main switch; producing an off-time adjustment signal based on the determined difference between the measured off-time of the main switch and the desired off-time of the main switch; and generating the target number of valleys based on the off-time adjustment signal.
16. A power converter comprising: a transformer; a main switch coupled to a primary winding of the transformer; and a valley jitter module configured to: control, for a duration of a first modulation period, a first average off-time of the main switch such that the first average off-time of the main switch corresponds to a first intermediate valley number of a plurality of intermediate valley numbers, an average of the plurality of intermediate valley numbers corresponding to a target number of valleys of a resonant waveform at a drain node of the main switch; select, upon expiration of the first modulation period, a second intermediate valley number of the plurality of intermediate valley numbers, a difference of the second intermediate valley number and the first intermediate valley number being equal to a fractional valley number offset; and control, for a duration of a second modulation period, a second average off- time of the main switch such that the second average off-time of the main switch corresponds to the second intermediate valley number.
16. A power converter controller comprising: a fractional valley controller configured to determine a target number of valleys of a resonant waveform at a drain node of a main switch of a power converter, the target number of valleys corresponding to a desired off-time of the main switch; and a valley jitter module configured to: select a first intermediate valley number of a plurality of intermediate valley numbers, an average of the plurality of intermediate valley numbers corresponding to the target number of valleys, the main switch being controlled for a duration of a first modulation period such that a first average off-time of the main switch corresponds to the first intermediate valley number; and select, upon expiration of the first modulation period, a second intermediate valley number of the plurality of intermediate valley numbers, a difference of the second intermediate valley number and the first intermediate valley number being equal to a fractional valley number offset, the main switch being controlled for the duration of a second modulation period such that a second average off-time of the main switch corresponds to the second intermediate valley number.
17. The power converter of claim 16, wherein: the target number of valleys corresponds to a desired off-time of the main switch.
16…the target number of valleys corresponding to a desired off-time of the main switch;
18. The power converter of claim 16, wherein controlling the first average off-time of the main switch comprises: modulating, for the duration of the first modulation period, an off-time of the main switch between a first plurality of off-times, the first plurality of off-times of the main switch having a first average value that corresponds to the first intermediate valley number.
17. The power converter of claim 16, wherein controlling the first average off-time of the main switch comprises: modulating, for the duration of the first modulation period, an off-time of the main switch between a first plurality of off-times, the first plurality of off-times of the main switch having a first average value that corresponds to the first intermediate valley number.
19. The power converter of claim 18, wherein controlling the second average off-time of the main switch comprises: controlling, for the duration of the second modulation period, the off-time of the main switch in accordance with the second intermediate valley number, the second intermediate valley number being an integer.
18. The power converter of claim 17, wherein controlling the second average off-time of the main switch comprises: controlling, for the duration of the second modulation period, the off-time of the main switch in accordance with the second intermediate valley number, the second intermediate valley number being an integer.
20. The power converter of claim 18, wherein: each off-time of the first plurality of off-times corresponds to a respective integer valley number of a first plurality of integer valley numbers.
19. The power converter of claim 17, wherein: each off-time of the first plurality of off-times corresponds to a respective integer valley number of a first plurality of integer valley numbers.




Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/LaKaisha Jackson/
Examiner, Art Unit 2838